Citation Nr: 0811732	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-19 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1961 to April 1965.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2006 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  At the Travel Board 
hearing, the undersigned granted a request to hold the case 
in abeyance 60 days for the submission of additional 
evidence.  38 C.F.R. § 20.709.  That period of time has 
lapsed and no additional evidence was received.  Hence, the 
claim will be considered based on the current record.  
Additional evidence was submitted in September 2007; a waiver 
of initial AOJ consideration of this evidence was submitted 
at the Travel Board hearing.

The issue of entitlement to service connection for tinnitus 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.  


FINDINGS OF FACT

1. It is not shown that the veteran has a right ear hearing 
loss disability by VA standards.

2. A left ear hearing loss disability was not manifested in 
service; sensorineural hearing loss was not manifested to a 
compensable degree in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current left ear hearing loss disability is related 
to his service or to any event therein.





CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), it also informed him of disability 
rating and effective date criteria.  The veteran has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in April 
2007.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

Service personnel records show that the veteran served as an 
instrument repairman in the United States Air Force.  His 
SMRs are silent for complaints, findings, treatment or 
diagnosis relating to hearing loss.  They reflect that 
because of his occupational noise exposure his hearing was 
regularly monitored.  During his regular hearing conservation 
examinations, it was noted that he wore ear protection in the 
course of his duties.  On clinical evaluation, on both April 
1961 enlistment and April 1965 separation examinations, the 
veteran's ears were noted to be normal. 

Audiometry on April 1961 service entrance examination 
revealed that puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear


15 (25)

35 (40)

Left 
Ear


15 (25)

35 (40)


[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

Audiometry on April 1965 service separation examination 
revealed that puretone thresholds, in decibels, were:
Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
0 (15)
0 (10)
-5 (5)
-5 (5)
-5 (0)
-5 (5)
Left 
Ear
-5 (10)
-5 (5)
-5 (5)
0 (10)
-5 (0)
10 (20)

The veteran had audiometric evaluations performed as part of 
his employment physical examinations at the PPG Plant in 
September 1979, October 1981, November 1983, December 1984, 
October 1985, September 1986, October 1988, November 1990, 
and December 1991.  In December 1984, high frequency hearing 
loss in the left ear was diagnosed.  In October 1985, high 
frequency hearing loss in both ears was diagnosed.

On a hearing evaluation at Circleville Hearing Center in 
August 2006, a history of military and factory noise exposure 
was noted.  On otoscopic examination, slight cerumen was 
observed bilaterally.  Otoacoustic emissions were absent in 
the left ear and consistent with loss in the right ear.  It 
was recommended that the veteran follow with an 
otolaryngologist to explore the asymmetry of hearing 
sensitivity between the right and left ears; hearing aids 
were also recommended.  

On April 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
20
LEFT
10
10
40
55
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  The 
veteran reported military noise exposure to jet engines and 
occupational noise exposure to machinery noise working in a 
paint plant.  The diagnosis was normal hearing acuity in the 
right ear, and moderately-severe sensorineural hearing loss 
in the left ear.  The audiologist reviewed the claims file in 
conjunction with the examination and noted that the veteran's 
service entrance examination revealed a mild hearing loss at 
4000 Hz; however, she did not consider this a valid result as 
numerous subsequent audiograms revealed normal hearing at 
that frequency.  She also noted that the veteran's service 
separation audiogram revealed normal hearing and that he had 
reported postservice occupational noise exposure in a 
manufacturing plant.  Based on this evidence, the audiologist 
concluded that the veteran's hearing loss was not caused by, 
or the result of, military noise exposure.  

At his December 2007 Travel Board hearing, the veteran 
testified that his most troublesome loss of hearing is in his 
left ear, and that he did not seek treatment for bilateral 
hearing loss during service because he was not aware of the 
problem until his separation from service when hearing loss 
was noted.  He stated that his hearing loss was also shown on 
periodic physical examinations at his place of employment, 
the PPG Plant, though his problems predated his employment 
there.  He also testified that he was not exposed to 
occupational noise at the PPG Plant as he worked mainly in 
office or laboratory settings; only when he occasionally 
walked through the plant would he be exposed to noise trauma.

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence or aggravation of organic 
disease of the nervous system (to include sensorineural 
hearing loss) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R.  
§§ 3.307, 3.309.  Service connection also may be granted for 
any disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the  
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Service personnel records show that the veteran served as an 
instrument repairman in the United States Air Force and was 
given hearing conservation examinations regularly due to his 
exposure to jet engine noises.  Hence, it is conceded, and is 
not in dispute, that he was exposed to noise trauma during 
service.

Initially, it is notable that there is no indication that the 
audiograms performed through PPG Plant and Circleville 
Hearing Center were conducted in the specific manner required 
by regulation.  Consequently, neither the puretone thresholds 
nor the speech discrimination testing results of these 
audiograms are appropriate for use in establishing whether 
the veteran has a hearing loss disability by VA standards.

The only audiometry suitable for determining whether the 
veteran has a hearing loss disability by VA standards is the 
official audiometry in April 2007, which shows  that the 
veteran has a left ear hearing loss disability by VA 
standards, but does not have a right ear hearing loss 
disability by VA standards in the right.  Thus, there is no 
competent (medical) evidence that he currently has a right 
ear hearing loss disability.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection; thus, it is not necessary to proceed with any 
further analysis regarding a nexus between the claimed 
disability and the veteran's service.  See Hickson, 12 Vet. 
App. at 253; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Left ear hearing loss disability is diagnosed, and what the 
veteran must still show to establish service connection for 
such disability is that it is related to his noise trauma 
exposure in service or is otherwise related to service.  The 
record does not include any competent evidence that suggests 
that there indeed is a relationship between the current left 
ear hearing loss disability and the veteran's service.

The veteran's SMRs, including his separation examination 
report, contain no mention of hearing loss, and show normal 
hearing.  Consequently, service connection for left ear 
hearing loss on the basis that such disability became 
manifest in service and persisted, is not warranted.  As 
there is no competent (medical) evidence that sensorineural 
hearing loss was manifested in the first postservice year, 
there is no basis for considering (and applying) the 
38 U.S.C.A. § 1112 chronic disease presumptions (for 
sensorineural hearing loss as an organic disease of the 
nervous system).  

The competent evidence of record regarding a nexus between 
the veteran's current hearing loss disability and his service 
consists, essentially, of the April 2007 VA audiological 
evaluation report.  The examiner reviewed the veteran's 
claims file and noted the results of all service audiometry, 
including the April 1965 service separation audiometry, and 
that all showed normal hearing.  [The only exception to this 
was the April 1961 service entrance audiometry which showed 
mild hearing loss; but, the examiner concluded that this 
result was invalid, as it was inconsistent with subsequent 
audiometry which showed normal hearing.]  Based on this 
evidence and the veteran's reported postservice history of 
occupational noise exposure, she opined that the veteran's 
hearing loss was not caused by, or a result of military noise 
exposure.  There is no other competent (medical) evidence of 
record that refutes this opinion.

The veteran's own statements relating his left ear hearing 
loss disability to noise exposure in service are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board may consider only independent medical evidence to 
support its findings.  Colvin v. Derwinski, 1 Vet. App. 171 
174 (1991).  Thus, the Board cannot conclude, based solely 
upon the veteran's statements, that his hearing loss is 
related to noise exposure incurred during service; the 
medical evidence of record does not support such a finding.

Since the VA examiner's opinion weights against a finding of 
a nexus between service and current left ear hearing loss and 
there is no competent (medical) evidence to the contrary, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

On April 2007 VA audiological evaluation, the veteran 
complained of tinnitus and reported that it began in 1965.  
The examiner reviewed the claims file and noted, "No record 
of complaint of tinnitus was recorded in the SMRs."  
Therefore, she opined that based upon the evidence of record 
and the veteran's reported history of postservice 
occupational noise exposure, his tinnitus was not caused by, 
or the result of military noise exposure.  However, the 
examiner's opinion is premised, in part, on inaccurate 
information.  Specifically, SMRs show that the veteran had 
three hearing conservation examinations in May 1961, January 
1964, and October 1964.  The May 1961 examination is silent 
for complaints of tinnitus; but in January 1964, he 
complained of tinnitus in both ears.  In October 1964, he 
denied tinnitus.  

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

The record reflects recent complaints of tinnitus, suggests 
that the veteran experienced noise exposure in service, and 
shows that he complained of tinnitus during service.  His 
allegations of continuing symptoms of tinnitus since the 
noise exposure satisfy the "low threshold" for evidence 
suggesting a nexus to service (see McLendon, supra).  Hence, 
a VA examination is necessary.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the 
veteran to be examined by an 
otolaryngologist to determine the likely 
etiology of his tinnitus.  The physician 
should review the veteran's claims file, 
and provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
better probability) that the veteran has 
tinnitus that is related to his service, 
and specifically to noise trauma therein.  
The examiner should explain the rationale 
for the opinion given.

2. 	The RO should then re-adjudicate 
this claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


